DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        FIRST SOUTHWESTERN FINANCIAL SERVICES, INC.,
                        Appellant,

                                      v.

                        VAIDA MORALI, et al.,
                              Appellee.

                               No. 4D20-919

                               [April 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE10-
26929.

  Joshua I. Gornitsky of Searles, Sheppard & Gornitsky, PLLC, Fort
Lauderdale, for appellant.

   Mauri Peyton of PeytonBolin, PL, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (holding that “[w]ithout a record of the trial
proceedings, the appellate court can not properly resolve the underlying
factual issues so as to conclude that the trial court’s judgment is not
supported by the evidence or by an alternative theory,” and “[w]ithout
knowing the factual context, neither can an appellate court reasonably
conclude that the trial judge so misconceived the law as to require
reversal”).

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.